Citation Nr: 0939707	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-29 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include secondary to a delusional disorder and type II 
diabetes mellitus.

2.  Entitlement to service connection for a neck disability, 
to include secondary to a delusional disorder and type II 
diabetes mellitus.

3.  Entitlement to service connection for a respiratory 
disability, to include secondary to a delusional disorder and 
type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
September 1973.  He was also performing duty in July 1966 as 
a member of the Reserve Officers' Training Corps (ROTC) when 
he was in a car accident. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a September 2009 appellant's brief, the representative 
raised the theory of entitlement to service connection 
secondary to a delusional disorder and type II diabetes 
mellitus.  The secondary service connection claims are part 
of the service connection claims for which the Veteran has 
perfected an appeal.  Robinson v. Mansfield, 21 Vet. App. 545 
(2008).  The RO, however, has not adjudicated the claims 
under this theory of entitlement, let alone provided notice 
under the Veterans Claims Assistance Act of 2000 (VCAA) as to 
entitlement to service connection on a secondary basis.  
Further development is therefore required.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In light of the evidence showing, 1) the appellant's 
involvement in a car accident while performing duty with 
ROTC, 2) a spontaneous pneumothorax during active duty, and 
3) a cervical strain during active duty, VA examinations are 
necessary for the adjudication of these claims.

In his March 2005 claim, the Veteran indicated that he has 
applied for Social Security disability benefits.  The RO must 
obtain these records.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002)

Finally, the RO completed the last request for VA treatment 
records in June 2009.  The RO should obtain any recent VA 
treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran a 
VCAA letter addressing the issues of 
entitlement to secondary service 
connection for back, neck, and 
respiratory disorders, with a copy to his 
representative. 

2.  The RO should contact the Social 
Security Administration in order to 
obtain, if available, any records 
pertaining to the Veteran.  Any such 
records so obtained should be associated 
with the Veteran's VA claims folder.

3.  The RO should obtain any treatment 
records from the VA medical center in 
Providence, Rhode Island from June 2009 
to the present.  Any such records should 
be associated with the Veteran's VA 
claims folder.

4.  Thereafter, the Veteran should be 
afforded a VA examination to address 
whether it is at least as likely as not 
that he has a current respiratory 
disorder due to an in-service traumatic 
pneumothorax, a subsequent in-service 
spontaneous pneumothorax, as well as 
secondary to a delusional disorder and/or 
type II diabetes mellitus.  The claims 
folder is to be made available to the 
examiner to review.  The examiner is also 
to opine whether it is at least as likely 
as not, i.e., is there at least a 50/50 
chance, that the Veteran's delusional 
disorder and/or type II diabetes mellitus 
aggravates any current respiratory 
disorder.  A complete rationale must be 
provided for any opinion(s) offered.

5.  The Veteran must also be examined to 
determine whether he has a neck and/or 
back disorders due to an in-service car 
accident, or secondary to a delusional 
disorder and/or type II diabetes 
mellitus.  The claims folder is to be 
made available to the examiner to review.  
The examiner must opine whether it is at 
least as likely as not, i.e., is there at 
least a 50/50 chance, that the Veteran 
has a current neck disability as a result 
of the in-service car accident and/or the 
in-service cervical strain.  The examiner 
must also opine whether it is at least as 
likely as not that the Veteran has a 
current back disability as a result of 
the in-service car accident.  Finally, 
the examiner must opine whether it is at 
least as likely as not that the Veteran's 
delusional disorder and/or type II 
diabetes mellitus caused or aggravates 
any current neck or back disorder.  A 
complete rationale must be provided for 
any opinion(s) offered.

6.  The Veteran is to be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After the development requested, the 
RO should review the examination reports 
to ensure that they are in complete 
compliance with the directives of this 
REMAND.  If the reports are deficient in 
any manner, the RO must implement 
corrective procedures at once.

8.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
service connection for back, neck, and 
respiratory disorders, to include as 
secondary to a delusional disorder and 
type II diabetes mellitus.  If any 
benefit is not granted, the Veteran must 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

